NOT PRECDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                       No. 12-4070


                            DAVID ELTON MANDEVILLE,

                                                             Appellant

                                            v.

                                    PAUL K. SMEAL



                            On Appeal from the District Court
                         for the Middle District of Pennsylvania
                           (District Court No.: 3-09-cv-01125)
                      District Judge: Honorable A. Richard Caputo


                       Submitted under Third Circuit LAR 34.1(a)
                                on September 11, 2014

       Before: RENDELL, GREENAWAY, JR. and SLOVITER, Circuit Judges

                           (Opinion filed: September 12, 2014)


                                      OPINION


RENDELL, Circuit Judge:

       Following his state court trial, David Mandeville was convicted of first degree

murder, criminal conspiracy, robbery, burglary and theft, arising out of the 1996 killing

of Charles Gregg. Mandeville was sentenced to life imprisonment, in addition to shorter
periods of incarceration for certain of his crimes. His subsequent state court challenges

to his convictions and sentences were all denied, with the sole exception that his

conviction for theft was vacated.

       In his federal habeas petition, Mandeville raised several claims for relief

including, inter alia, denial of counsel during police questioning, improper jury

instructions, counsel’s failure to elicit testimony or object to improper remarks by the

prosecution, and ineffective appellate counsel. All claims were denied in a Report and

Recommendation authored by the Magistrate Judge in the District Court. Mandeville

filed numerous objections, among them that the Magistrate Judge erred in failing to

review the entire state court trial record. The District Court overruled all objections,

affirmed the Report and Recommendation, and denied Mandeville’s habeas petition.

However, the District Court granted a certificate of appealability on the sole objection of

whether review of the complete state trial record was required. That is the only issue

before us.

       Mandeville notes that only certain portions of the state court record were

submitted to the District Court, and that he could not provide the complete record

because of his indigent status. Mandeville urges that the “District Court should have

directed the [Respondent] to” produce all state trial court transcripts. (Appellant’s Br. at

44.) He similarly argues that it was not possible for the District Court to review his

habeas petition on the merits without access to the “entire trial transcript and all state

court pleadings including post conviction filings . . . .” (Id. at 51.) At no point does

Mandeville claim any specific prejudice, such as an issue in his habeas petition that

                                               2
required the portions of the trial record not supplied, in order for a proper disposition.

Rather, he appears to advance a per se rule, that the complete state record must always be

provided to the District Court on habeas review.

       However, Rule 5(c) of the Rules Governing Section 2254 Cases in the United

States District Courts states in part that an answer to a habeas petition “must . . . indicate

what transcripts . . . are available . . . . The respondent must attach to the answer parts of

the transcript that the respondent considers relevant. The judge may order that the

respondent furnish other parts of existing transcripts . . . .” In other words, the District

Court has discretion in determining whether the transcripts provided are sufficient. Here,

Mandeville has provided no reason why the Court should have ordered additional

transcripts.

       Concerning habeas review generally, the Supreme Court has recognized that

relevant transcripts are required to conduct a proper review of a habeas petition. See

Dobbs v. Zant, 506 U.S. 357, 359 (1993) (noting that transcript should have been

considered in habeas review, given its “relevance, for it calls into serious question the

factual predicate on which” the lower courts relied). We echoed this sentiment in

Marshall v. Hendricks, 307 F.3d 36, 114-15 (3d Cir. 2002), finding that an evidentiary

hearing on a habeas petition was required to develop “a sufficient record to probe the

claimed ineffectiveness.” (emphasis added) In addition, incomplete transcripts on direct

appeal constitute a due process violation only where a defendant can show a “colorable

need” for a complete transcript. Fahy v. Horn, 516 F.3d 169, 190-91 (3d Cir. 2008).



                                               3
       There is accordingly no universal requirement, either in the Federal Rules or any

binding precedent, that district courts must obtain or read the entire record of state

criminal proceedings for every habeas petition.1 Though this may be an ideal practice,

we adhere to the standard set by Rule 5(c), such that state respondents must provide those

trial transcripts they perceive as relevant, while district courts have clear discretion to

order the production of any additional transcript deemed necessary. To reiterate,

Mandeville does not claim that the District Court’s decision on any particular ground was

erroneous because of absent transcripts. Under these circumstances, we conclude that the

District Court did not err in declining to request additional transcripts, in order to review

the entire record. We will affirm the judgment of the District Court.




1
  Cf. Kraus v. Taylor, 715 F.3d 589, 595 (6th Cir. 2013) (noting the confusing rule in that
circuit, that a District Court must make a “review of the entire state court trial transcript”
but there is “no strict rule requiring a district court to read” the entire transcript, rather the
court must “consider portions of that transcript that are relevant to the petitioner’s
claim.”) (internal quotations and citations omitted).
                                                4